Citation Nr: 1722863	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  14-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral sciatic nerve disability.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or on housebound status.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1956 to January 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2012 and December 2012 rating decisions by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The July 2012 rating decision, in pertinent part, denied service connection for bilateral radiculopathy secondary to the Veteran's service-connected low back disability.  The December 2012 rating decision denied service connection for a psychiatric disability and entitlement to SMC based on the need for regular A&A or on housebound status.  In January 2014, a hearing before a decision review officer (DRO) was held.  In July 2015, a Travel Board hearing was held was held before the undersigned.  Transcripts of both hearings are associated with the record.  In September 2015, the Board remanded the claims for additional development.  [A March 2017 rating decision granted the Veteran service connection for an unspecified depressive disorder, and the matter of service connection for a psychiatric disability is no longer before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An April 2017 statement by the Veteran's attorney withdrew his appeal seeking SMC based on the need for regular A&A or on housebound status; there is no allegation of error in fact or law in this matter remaining for appellate consideration.

2. An October 1994 Board decision awarded an increased 40 percent rating for the Veteran's low back disability based, in part, on a finding that "it is clear that the back disorder is also productive of radicular symptoms." 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking SMC based on the need for regular A&A or on housebound status; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. Service connection (and the assignment of separate ratings) for radiculopathy of the lower extremities is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.71a (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the withdrawal of the appeal seeking SMC based on the need for regular A&A or on housebound status and grant of service connection for radiculopathy of the lower extremities, there is no need to discuss the impact of the VCAA on the matters, as any mandated notice or duty to assist omission is harmless.






Legal Criteria, Factual Background, and Analysis

Withdrawal

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  The appellant may withdraw an appeal at any time prior to the promulgation of a Board decision on the matter.  The withdrawal of an appeal must be either in writing or on the record at a hearing. Withdrawal can be by the appellant or by his/her representative.  38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202. 

In an April 2017 statement, the Veteran's attorney withdrew his appeal seeking SMC based on the need for regular A&A or on housebound status.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal seeking SMC based on the need for regular A&A or on housebound status must be dismissed.

Service Connection for Bilateral Radiculopathy

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Any objective neurologic abnormalities associated with a service-connected spine disability are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  

An October 1994 Board decision awarded an increased 40 percent rating for the Veteran's low back disability based, in part, on a finding that "it is clear that the back disorder is also productive of radicular symptoms."  The Board decision noted there were radicular symptoms in both lower extremities.

In the 1994 decision, the Board made a factual finding the Veteran has radiculopathy of the lower extremities that is associated with the service-connected back disability; that matter is res judicata.  Accordingly, service connection for radiculopathy of the lower extremities is warranted, and separate ratings should be assigned.  38 C.F.R. § 4.71a, Note (1).


ORDER

The appeal seeking SMC based on the need for regular A&A or on housebound status is dismissed.

Service connection for radiculopathy of the lower extremities is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


